Exhibit 10.8 Stock Option Agreement 3/18/04




STOCK OPTION AGREEMENT




THIS STOCK OPTION is granted and effective as of March 18, 2004 (the "DATE OF
GRANT"), by ENERGENX, INC., a Nevada Corporation (the “OPTIONOR" or “ENERGENX”),
and this STOCK OPTION AGREEMENT (the "AGREEMENT") is executed, effective as of
the DATE OF GRANT, by and between the OPTIONOR and Marvin Redenius, (the
"OPTIONEE")




RECITALS




A.

OPTIONOR is desirous to grant this OPTION as a consideration and inducement to
OPTIONEE for providing $500,000 of equity capital related to the purchase of
Common Stock of ENERGENX.  The OPTIONOR has designated the OPTIONEE to receive a
Stock Option pursuant to certain terms and conditions outline below.




NOW, THEREFORE, THE PARTIES HERETO COVENANT AND AGREE AS FOLLOWS:

1.




Number of Shares Subject to Option and Option Price




The OPTIONOR hereby grants to the OPTIONEE a Stock Option (The "OPTION") to
acquire from the OPTIONOR a total of Two Million Four Hundred Thousand
(2,400,000) Shares of the $.001 par value Common Stock of ENERGENX, Inc., a
Nevada corporation, at the exercise price of $.20833 per share during the first
Six (6) months of the Agreement and increasing to $.40 per share during the
second Six (6) months of the Agreement (the "OPTION PRICE").  The OPTION shall
be subject to all of the terms and conditions contained herein.  The OPTIONEE,
concurrent with the executions of this Option Agreement will pay a
non-refundable deposit in the amount of One Thousand ($1,000) Dollars to the
OPTIONOR.  Said deposit will apply to the purchase of the shares at such time as
the OPTIONOR exercises this OPTION.  In the event the OPTION is not exercised,
OPTIONOR will retain said deposit as liquidated damages.




2.




Terms of the Option




The OPTION shall be subject to the following terms and conditions:




2.1

The OPTION to purchase Two Million Four Hundred Thousand (2,400,000) shares of
common stock of ENERGENX shall be able to be exercised in all or in part.     




a.

Upon execution of this Option Agreement, OPTIONOR agrees to deliver, within five
(5) business days a total of Two Million Four Hundred Thousand (2,400,000)
shares of common stock of ENERGENX to Thomas G. Walsh, Esq. ("ESCROW AGENT"), of
Spokane, Washington. ESCROW AGENT shall hold the certificate(s) until such time
as this OPTION is exercised or the OPTION terminates pursuant to the terms of
this Option Agreement.  This OPTION is granted to OPTIONOR as a consideration
for capital invested into ENERGENX.  All or a portion of this stock purchase
option agreement may be exercised by the OPTIONEE, by the delivery of a cashiers
check or certified funds wired to the ESCROW AGENT account of the ESCROW AGENT.
 The net funds received by ESCROW AGENT will be divided by $.20833 or $.40
depending on the date of exercise and this will represent the number of options
being exercised by the OPTIONEE and this number of shares will be delivered to
OPTIONEE, pursuant to the receipt on an Investment Letter, a Stock Subscription
Agreement and the submission of a written Notice of Intent to Exercise an
Option, attached hereto as Exhibit "A".  All funds in the form of the initial
deposit paid to the OPTIONOR by the OPTIONEE will be credited toward the
exercise of the Option on the same basis of $.20833 or $.40 per share depending
on the date of exercise.




b.

This OPTION shall consist of Part 1 and Part 2, with Two (2) different and
separate terms.  Part 1 of the OPTION will be for a term of One Hundred Eighty
(180) days and the Part 2 will be for a term of an additional One Hundred Eighty
(180) days from the date of this Agreement.




2.2

The OPTION shall vest and thereby become exercisable subject to the events
specified in Section 2.1 (b) above.




2.3

The OPTION may, subject to any limitations set forth in this Agreement, be
exercised at any time and from time to time, subject to the terms, conditions
and events specified in Section 2.1 (b) above.




2.4

The OPTION must be exercised, if at all, as to a whole number of shares.




2.5

Any shares of Common Stock of ENERGENX purchased pursuant exercise of a portion
of the OPTION, from the OPTIONOR, shall not be subject to repurchase by the
OPTIONOR or ENERGENX.




2.6

The term of this OPTION will be divided into Two (2) terms and into Two (2)
parts.  Part 1 will have a term of One Hundred Eighty (180) days from the date
of this agreement and Part 2 will be an extension and have a term of One Hundred
Eighty (180) days.




2.7

The OPTION to purchase up to a total of Two Million Four Hundred Thousand
(2,400,000) shares of common stock of ENERGENX from the OPTIONOR, or any portion
of the OPTION not previously exercised, may not be canceled if the terms and
conditions of this Agreement are met.

3.




Limitations on Exercisability of the Option




The exercise of the OPTION hereby granted, shall be subject to all of the terms
and conditions of this Agreement, including, without limitation, the provisions
relating to termination of the OPTION in the event of the demise, the disability
or the provisions relating to adjustments to and/or cancellation of the OPTION
as specified in this Agreement.
















4.




Exercise of the Option




The OPTION shall be exercised by: (a) delivering to the OPTIONOR a written
notice in the form of the document attached hereto as Exhibit "A", specifying
the number of shares of Common Stock for which exercise is made and the option
price or prices applicable thereto, (b) tendering full payment of the Option
Price for the shares for which exercise is made (and any payment with respect to
withholding requested by the OPTIONOR pursuant to Section 13 below, (c) if
required by ESCROW AGENT, at the OPTIONEE'S expense, a legal opinion letter,
satisfactory in form and substance to the ESCROW AGENT, to the effect that the
exercise of the OPTION by the OPTIONEE and the acquisition of the shares of the
ENERGENX'S Common Stock from the OPTIONOR, pursuant thereto may be effected
without registration of such stock under the Securities Act of 1933, as amended
(the "1933 Act"), or any applicable state securities laws




Within Five (5) business days after the OPTION is exercised and funds are
received in the bank account of the ESCROW AGENT or the amount of the deposit(s)
equals the exercise price as a credit, a certificate for the shares of Common
Stock for which exercise of the OPTION was made, shall be delivered to the
OPTIONEE.  Unless the OPTION has expired or a portion of the OPTION has not been
exercised in full, the OPTIONOR agrees to deliver to the OPTIONEE and ESCROW
AGENT, a new Stock Option document covering the balance of the shares of Common
Stock covered by the OPTION for which exercise has not been made.  The OPTIONOR
and the OPTIONEE agree to execute a new Stock Option Agreement, each of such
documents to be upon terms and conditions identical to those of this OPTION and
Agreement (except as to the number of shares of Common Stock subject thereto).
 In lieu of surrendering this OPTION and Agreement after the entire Two Million
Four Hundred Thousand (2,400,000) shares have been exercised, the OPTIONOR, in
the case of a partial exercise of the OPTION, an appropriate notation, initialed
by the OPTIONOR and the OPTIONEE, may be affixed hereto.




5.




Transferability of the Option




The OPTION shall be transferable or exercisable by any person other than the
OPTIONEE, without prior written approval of the OPTIONOR.  




6.




Warranties and Representations of the Optionee




By executing this Agreement, the OPTIONEE accepts the OPTION and represents and
warrants to the OPTIONOR and covenants and agrees with the OPTIONOR as follows:




6.1

The OPTIONEE agrees to abide by all of the terms and conditions of the OPTION
and this Agreement.




6.2

The OPTIONEE recognizes, agrees and acknowledges that no registration statement
under the 1933 Act, or under any state securities laws, has been or will be
filed with respect to the OPTION or any shares of Common Stock acquired upon
exercise of this OPTION.  These shares of ENERGENX being issued and transferred
to OPTIONEE pursuant to the exercise of the Stock OPTION, by ENERGENX, are being
done pursuant to available exemptions.  These shares are deemed to be
restricted, non-transferable and non-saleable.  




6.3

The OPTIONEE agrees not to sell, transfer or otherwise dispose of the any shares
of Common Stock of ENERGENX acquired upon exercise of the OPTION, except as
specifically permitted by exemptions available, the filing of a registration
statement and any applicable state and federal securities laws.




7.




Indemnification by the Optionee




The OPTIONEE agrees to indemnify the OPTIONOR, hold OPTIONOR harmless from and
against any loss, claim or liability, including attorney's fees or other legal
expenses incurred in the defense thereof, incurred by the OPTIONOR, as a result
of any breach by the OPTIONEE of, or any inaccuracy in, any representation,
warranty, covenant or other provision contained in this OPTION.




8.




Access to Information




The OPTIONOR agrees to make available to the OPTIONEE upon written request, such
information regarding ENERGENX that has in the past or is from time to time
hereafter made generally available to its shareholders, prospective shareholders
or at some future date on file with the Securities Exchange Commission.




9.




No Right to Employment




Nothing herein shall confer upon the OPTIONEE the right to employment of the
OPTIONOR or ENERGENX, nor affect any right, which ENERGENX or the OPTIONOR may
now or hereafter have to terminate the OPTIONOR as a consultant and advisor to
ENERGENX.




10.




Rights as Shareholder




The OPTIONEE shall have no rights as a shareholder of ENERGENX on account of the
OPTION nor on account of shares of Common Stock of the ENERGENX, which will be
acquired upon exercise of the OPTION (but with respect to which no certificates
have been delivered to the OPTIONEE).




11.




Tax Withholding




If, in connection with the exercise of the OPTION or any sale, transfer or other
disposition of any of the shares of Common Stock of ENERGENX acquired from the
OPTIONOR upon exercise of the OPTION, the OPTIONOR may be required by applicable
federal, state or local law to withhold any amount on account of income or
similar taxes, the OPTIONEE agrees to pay to the OPTIONOR upon request the
amount required to be withheld.




12.




Further Assurances




The OPTIONEE agrees from time to time to execute such additional documents as
the OPTIONOR may reasonably require in order to effectuate the purposes of the
this Agreement.




13.




Binding Effect




This Agreement shall be binding upon the OPTIONEE and his or her heirs,
successors and assigns, including any Qualified Successor in interest of the
OPTIONEE.




14.




Entire Agreement; Modifications




This OPTION and Agreement constitutes the entire agreement and understanding
between the OPTIONOR and the OPTIONEE regarding the subject matter hereof.  No
waivers, alterations or modifications of the OPTION or this Agreement shall be
valid unless in writing and duly executed by the party against whom enforcement
of such waiver, alteration or modification is sought.  The failure of any party
to enforce any of its rights against the other party for breach of any of the
terms of the OPTION or this Agreement shall not be construed a waiver of such
rights as to any continued or subsequent breach.




15.




Governing Law




The laws of the State of Nevada shall govern the OPTION and this Agreement.







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.













"OPTIONEE"

 

"OPTIONOR"










By:___________________         

By:________________________                    Marvin Redenius

ENERGENX, INC.         

 

Gary Bedini, President



















































































































EXHIBIT A




NOTICE OF INTENT TO EXERCISE STOCK OPTION




MARVIN REDENIUS




STOCK OPTION AGREEMENT







To:

Energenx, Inc

5540 Seltice Way, Suite B

Post Falls, Idaho 83854




Thomas G. Walsh, Esq.

516 West Sprague Street

Spokane, Washington 99201







Please be advised that the undersigned hereby exercises the OPTION to purchase
shares of the $.001 par value Common Stock of ENERGENX, Inc., granted to the
undersigned pursuant to the terms of a Stock Option Agreement (the "Agreement")
dated March ____, 2004.




I/We hereby elect to purchase __________ shares of restricted Common Stock of
ENERGENX, INC. (the "Shares"), at $.____ per share, pursuant to the terms and
conditions of the OPTION Agreement.  Prior deposits to be credited, certified
check or wire transfer in the amount of _________________________ ($__________)
dollars, the aggregate OPTION price for _________________ shares for which
exercise is hereby made, accompanies this notice.




The undersigned acknowledges that the Shares have not been registered under the
Securities Act of 1933 or the securities laws of any state, and therefore, the
ability of the undersigned to sell or otherwise dispose of the Shares will be
subject to the terms and conditions specified under available exemptions
pursuant to either Rule 144 or Rule 144(k) of the Securities Act of 1933 or the
filing of a registration statement by ENERGENX, Inc. or its successor in
interest.  




Date: ______________  ______, 200____.










                              

Marvin Redenius, OPTIONEE










________________________________











